Citation Nr: 0410391	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  96-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for 
hypertensive heart disease for the period from August 26, 1994, to 
January 11, 1998.

2.  Entitlement to a disability rating in excess of 60 percent for 
hypertensive heart disease, to include whether a separate 
disability rating is warranted under Diagnostic Code 7101, for the 
period since January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by New York, New York, 
the Department of Veterans Affairs (VA) Regional Office (RO) that 
granted an increased disability rating of 30 percent for 
hypertension, effective August 26, 1994.  The veteran has timely 
perfected an appeal of this determination to the Board.  

In an October 1998 supplemental statement of the case, the RO 
increased the disability rating to 60 percent, effective January 
12, 1998.  The veteran has not indicated that he is satisfied with 
this rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  

As will be discussed below, the Board believes that the issue of a 
separate disability rating under the amended version of Diagnostic 
Code 7101, for hypertension, may be reasonably raised inferred 
from the evidence of record.  Thus, this matter will be addressed 
within the context of this appeal.


FINDINGS OF FACT

1.  From August 26, 1994, to January 11, 1998, the veteran's 
hypertensive heart disease has been manifested by enlargement of 
the heart and moderate dyspnea on exertion.

2.  Since January 12, 1998, the veteran's hypertensive heart 
disease has been manifested by workload of greater than 3 METs but 
not greater than 5 resulting in dyspnea, fatigue, and dizziness.

3.  Since January 12, 1998, the veteran's hypertension has been 
manifested by systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  For the period from August 26, 1994, to January 11, 1998, the 
criteria for a disability rating in excess of 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7007 (1997).

2.  For the period since January 12, 1998, the criteria for a 
disability rating in excess of 60 percent for hypertensive heart 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (1997); 38 
C.F.R. § 4.104, Diagnostic Code 7007 (2003).

3.  For the period since January 12, 1998, the criteria for a 
separate 10 percent disability rating for hypertension have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that, during the course of this appeal, the 
President signed into law the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held that 
a service-connection claimant must be given a VCAA-complying 
notice before an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Such a notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  Id.

The record reflects that VA has made reasonable efforts to notify 
the veteran of the information and medical and lay evidence 
necessary to substantiate his claim for an increased rating.  In a 
February 2003 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claim.  Specifically, the letter asked the 
veteran to submit current medical or other evidence showing that 
his disability has increased in severity.  Additionally, the 
veteran was provided with a copy of the appealed August 1995 
rating decision, the November 1995 statement of the case, and 
October 1998 and July 2003 supplemental statements of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations made 
regarding his claim.  Specifically, the documents contained the 
pertinent provisions of the VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating criteria.  
See 38 C.F.R. Part 4 (2003).  By way of these documents, the 
veteran was also specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by VA 
on his behalf.  

Additionally, VA has made reasonable efforts to inform the veteran 
and his representative of the evidence he was responsible for 
submitting and what evidence VA would obtain on his behalf.  
Specifically, the February 2003 letter asked the veteran to 
complete an authorization form for each doctor or hospital that 
has treated him so that VA could request those records, and to 
identify the location and dates of treatment for any VA medical 
centers.  The letter also asked the veteran to submit copies of 
any private medical records in his possession that might help 
support his claim.  Additionally, the letter informed the veteran 
that VA would obtain relevant records such as medical records, 
employment records, or records from any federal agencies.  In this 
regard, the letter informed the veteran that he must provide 
enough information about these records to allow VA to request them 
from the appropriate person or agency.  Furthermore, the letter 
informed the veteran that it is his responsibility to ensure that 
VA receives all the evidence necessary to support his claim.  
Additionally, in a February 2004 letter, VA provided the veteran 
with another opportunity to submit additional evidence concerning 
his appeal.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain in 
order to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could submit 
any information or evidence in support of his claim.  See 
Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that have 
been associated with the claims file consist of the veteran's 
service records, postservice VA medical records, VA examination 
reports, and assertions made by the veteran in support of his 
claim.  Moreover, in an October 1998 statement, the veteran 
indicated that he had no additional evidence concerning his 
appeal.  In February 2004, the veteran again stated that he had no 
further evidence regarding his appeal.  

Under the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to an increased 
rating for hypertensive heart disease for the two periods in 
question poses no risk of prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

VA outpatient treatment reports from January 1993 to November 1997 
show diastolic figures ranging from 70 to 94.  Reports from March 
1998 to October 2002 reveal systolic readings ranging from 143 to 
190 and diastolic readings ranging from 64 to 94.  Of particular 
note, an October 2002 report referred to a June 2002 MUGA 
(multigated angiogram) that showed normal ventricles with LVEF 
(left ventricular ejection fraction) of 59 percent, RVEF (right 
ventricular ejection fraction) of 47 percent, and no abnormal wall 
motion of LV (left ventricle).  

At a May 1995 VA examination, the veteran complained of occasional 
dizziness and shortness of breath.  Blood pressure readings were 
as follows: sitting, 190/110; lying, 204/108; and standing, 
200/106.  The examiner confirmed a slightly enlarged heart, and 
assessed that the apex beat was not beyond the midclavicular line.  
The examiner then diagnosed the veteran with hypertension, 
treated, uncontrolled.

At a July 1996 VA examination, the veteran complained of 
nervousness, sleeping a lot, and getting easily tired and excited.  
The veteran also complained of an unstable feeling.  His blood 
pressure was 146/96.  The examiner diagnosed the veteran with 
hypertension and enlarged heart.

At a March 1998 VA examination, the veteran complained of 
shortness of breath for several years coming on after walking 
several hundred yards or climbing one flight of stairs.  His blood 
pressure was 160/94 and pulse was 66 and regular.  There was no 
jugular venous distention.  Lungs showed scattered fine wheezes.  
Cardiac exam revealed a regular rhythm with an occasional 
premature beat.  There were no palpable heaves.  First and second 
heart sounds were normal and there was no murmur, rub, or gallop.  
Extremities showed no edema and there were good pedal pulses.  The 
examiner then reported the results of an April 1998 EKG 
(electrocardiogram), discussed below.  In summary, the examiner 
stated that the veteran had a long history of hypertension, but 
that there was no clinical evidence for hypertensive 
cardiomyopathy or ischemic heart disease, and that the veteran's 
hypertension was in fair control.  

In April 1998, the veteran underwent a graded exercise/stress 
test.  He complained of shortness of breath and chest pain.  
Resting EKG revealed normal sinus and incomplete left bundle 
branch block.  Stress EKG revealed no ST segment changes.  
Exercise data showed resting heart rate of 84; resting blood 
pressure of 180/90; peak heart rate of 164 (115 percent); peak 
blood pressure of 220/110; total time of 2 minutes and 29 seconds; 
METs of 4; and double product of 36,000.  Reason for termination 
was hypertensive blood pressure response.   The examiner diagnosed 
the veteran with fair exercise tolerance and no ischemia at level 
of exercise achieved.  

At a March 2003 VA examination, the veteran complained of daily 
dyspnea on exertion, sometimes on rest, breathing difficulties, 
fatigue, and dizziness.  He stated that he had difficulty walking 
to places and that he was unable to do yard work or much exercise.  
He also reported a history of valve disorders.  He denied angina, 
chest pain, syncope, myocardial infarction, congestive heart 
failure, and rheumatic heart disease.  The veteran retired in 1986 
at the age of 65; he was a tool grinder.  

The examiner stated that there was no jugular venous distention; 
lungs were clear to auscultation; heart had regular rate and 
rhythm without murmurs, rubs, or gallops; abdomen was nontender 
with no hepatosplenomegaly; and extremities were 2+ edema.  The 
examiner reported that a May 1998 echocardiogram revealed trivial 
aortic insufficiency and mild mitral regurgitation, and that an 
April 2000 X-ray revealed normal cardiac size.  The examiner also 
reported that a June 2002 MUGA revealed normal sized ventricles, 
LVEF of 59 percent, normal wall motion of the LV, and RVEF of 47 
percent.  The examiner then diagnosed the veteran with 
hypertension, edema, and history of mitral regurgitation.  

An April 2003 VA report discussed the results of a March 2003 
stress test.  Resting EKG was read as normal sinus rhythm with 
occasional premature ventricular contractions and first degree AV 
(atrioventricular) block.  The veteran underwent a modified Bruce 
protocol.  Exercise data were as follows: resting heart rate was 
82; resting blood pressure was 180/80; peak heart rate was 104; 
peak blood pressure was 240/70; total time was 1 minute 19 
seconds; speed was 1.4 mph; grade was 0; METs achieved was 1; 
double product was 24,960; percent of maximum predicted heart rate 
achieved was 76 percent; and reason for termination was 
hypertensive blood pressure response.  Stress EKG showed no ST 
changes.  Regarding arrhythmia, frequent premature ventricular 
contractions were noted.  The veteran had symptoms of fatigue.  
Impression was poor exercise tolerance limited by development of 
hypertensive response; nondiagnostic graded stress test due to 
inadequate heart rate and rate pressure product.  Comment was that 
the veteran's atenolol was held as a routine for this examination, 
possibly contributing to his hypertensive response and that for 
true exercise capacity, he should be exercised on his medicines in 
order to control his blood pressure.  

In June 2003, the veteran underwent another stress test.  Resting 
EKG showed normal sinus rhythm with occasional premature 
ventricular contractions, first degree AV block.  Protocol was a 
modified Bruce sestamibi.  Exercise data were as follows: resting 
heart rate was 70; resting blood pressure was 170/90; peak heart 
rate was 136; peak blood pressure was 240/90; total time was 3 
minutes 16 seconds; speed was 1.7 mph; grade was 5.3 percent; METs 
was 3.4; double product was 32,100; percent maximum predicted 
heart rate achieved was 98.5 percent; and reason for termination 
was dyspnea.  Stress EKG showed no ST segment changes.  Nuclear 
data showed normal perfusion, normal gated scan, and ejection 
fraction of 52 percent.  Regarding arrhythmia, frequent premature 
ventricular contractions and ventricular couplets were noted.  
Symptoms included shortness of breath.  The examiner's impression 
was poor exercise tolerance; negative adequate graded stress test 
for ischemia by EKG; perfusion scintigraphy was negative for 
infarct or ischemia; and gated study showed normal left 
ventricular systolic function with ejection fraction of 52 
percent.  The examiner concluded that the METs achieved by 
exercise stress test was 3.4 and that the veteran had been seen 
earlier in the day by his primary case physician and did not have 
symptoms of asthma.

III.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2003).  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's service-connected hypertensive heart disease is 
rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7007.  
See 38 C.F.R. § 4.20 (2003).

The Board notes that, during the pendency of this appeal, the 
criteria for evaluating cardiovascular disabilities were revised, 
effective on January 12, 1998.  See 62 Fed. Reg. 65207 (1997).  
Where the law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, when an 
increase is warranted based solely on the revised criteria, the 
effective date for the increase cannot be earlier than the 
effective date of the revised criteria.  See 38 C.F.R. § 5110(g) 
(West 2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  Therefore, the Board's 
appellate review will focus on the issues as listed on the cover 
page of this decision.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007 (1997), a 30 
percent rating was warranted for hypertensive cardiovascular 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion; a 60 percent rating required marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, diastolic of 
120 or more, which may later have been reduced, dyspnea on 
exertion, more than light manual labor precluded; and a 100 
percent rating required definite signs of congestive failure, more 
than sedentary employment precluded.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997), 
hypertensive vascular disease is rated at 10 percent disabling 
when diastolic pressure is predominantly 100 or more; 20 percent 
when diastolic pressure is predominantly 110 or more with definite 
symptoms; 40 percent when diastolic pressure is predominantly 120 
or more with moderately severe symptoms; and 60 percent when 
diastolic pressure is 130 or more with severe symptoms.  For the 
40 percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  38 
C.F.R. § 4.104, Note 1 (1997).  When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned. 38 C.F.R. § 1.104, Note 2 
(1997).

Pursuant to revised 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2003), a 60 percent rating requires more than one episode of 
acute congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; and a 100 percent rating requires chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  

Pursuant to revised 38 C.F.R. § 1.104, Diagnostic Code 7101 
(2003), for hypertensive vascular disease, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or more or 
when continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more; 20 percent is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more; 40 percent when diastolic pressure is 
predominantly 120 or more; and 60 percent when diastolic pressure 
is predominantly 130 or more.  

A note in the revised regulation indicates that one MET is the 
energy cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, Note 2 (2003).  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used to rate the veteran.  Id.  

A.  Increased Rating for Hypertensive Heart Disease for the 
Period from August 26, 1994, to January 11, 1998

For the period from August 26, 1994, to January 11, 1998, the 
veteran's service-connected hypertensive heart disease is 
currently evaluated as 30 percent disabling under Diagnostic Code 
7007 (1997).  

The Board observes that VA outpatient treatment reports from 
January 1995 to November 1997 show diastolic figures ranging from 
70 to 94.  The Board also observes that the May 1995 VA 
examination report shows complaints of occasional dizziness and 
shortness of breath, and blood pressure readings with diastolic 
figures of 110 sitting, 108 lying, and 106 standing.  The Board 
particularly notes that the examiner confirmed a slightly enlarged 
heart and assessed that the apex beat was not beyond the 
midclavicular line.  Given the above, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that the evidence of 
record is against an increased rating for the veteran's service-
connected hypertensive heart disease for the period from August 
26, 1994, to January 11, 1998.  In this regard, the Board observes 
that the veteran's disability does not warrant a higher evaluation 
as it is not reflective of marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond midclavicular 
line, sustained diastolic hypertension, diastolic of 120 or more, 
which may later have been reduced, dyspnea on exertion, or more 
than light manual labor precluded.  

Additionally, the Board has considered other potentially 
applicable diagnostic codes that provide for assignment of a 
higher evaluation for the veteran's hypertensive heart disease.  
However, because the evidence shows that the veteran does not have 
diastolic pressure predominantly 120 or more and moderate 
symptoms, a rating greater 30 percent under Diagnostic Code 7101 
is not warranted.

Furthermore, the Board has considered whether the veteran's 
hypertensive heart disease presents an exceptional or unusual 
disability picture as to render impractical the application of the 
regular schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes 
that the veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that contemplated 
in the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, in the 
absence of such factors, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a disability 
rating in excess of 30 percent for the veteran's hypertensive 
heart disease.

For the reasons and bases discussed above, the Board finds that 
the criteria have not been met for a rating in excess of 30 
percent for the veteran's hypertensive heart disease for the 
period from August 26, 1994, to January 11, 1998.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied.

B.  Increased Rating for Hypertensive Heart Disease for the 
Period Since January 12, 1998

For the period since January 12, 1998, the veteran's hypertensive 
heart disease is currently evaluated as 60 percent disabling under 
Diagnostic Code 7007 (2003).  

The Board observes that the April 1998 graded exercise/stress test 
revealed METs equal to 4.  The Board also observes that the 
veteran complained of shortness of breath, chest pain, dyspnea, 
fatigue, and dizziness.  Further, the Board observes that the June 
2002 MUGA revealed an LVEF of 59 percent and RVEF of 47 percent.  
The Board also points to the June 2003 stress test results which 
show METs of 3.4 and an ejection fraction of 52 percent.  In this 
regard, the Board acknowledges that METs of 1 was reported by the 
examiner of the March 2003 stress test.  However, the Board 
observes the examiner's statement that the test was nondiagnostic 
due to inadequate heart rate and rate pressure product, and his 
comment that, for true exercise capacity, the veteran should be 
exercised on his medicines in order to control his blood pressure.  
Thus, the Board finds the June 2003 stress test results, obtained 
with the veteran on his blood pressure medication, to be more 
probative.  

In light of the foregoing, and resolving any reasonable doubt in 
the veteran's favor, the Board finds that the evidence of record 
is against an increased rating for the veteran's service-connected 
hypertensive heart disease for the period since January 12, 1998.  
In this regard, the Board observes that the veteran's disability 
does not warrant a higher evaluation as it is not reflective of 
chronic congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Likewise, the Board observes that the veteran's 
hypertensive heart disease is not manifested by definite signs of 
congestive failure with more than sedentary employment precluded.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  

Furthermore, the Board has considered whether the veteran's 
hypertensive heart disease presents an exceptional or unusual 
disability picture as to render impractical the application of the 
regular schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes 
that the veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that contemplated 
in the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, in the 
absence of such factors, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a disability 
rating in excess of 60 percent for the veteran's hypertensive 
heart disease.

For the reasons and bases discussed above, the Board finds that 
the criteria have not been met for a rating in excess of 60 
percent for the veteran's hypertensive heart disease for the 
period since January 12, 1998.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  

C.  Separate Rating for Hypertension for the 
Period Since January 12, 1998

As indicated above, the Board finds that the evidence of record 
reasonably infers that there is also a claim for a separate 
disability rating for hypertension pursuant to the amended version 
of Diagnostic Code 7101, in light of Esteban v. Brown, 6 Vet. App. 
259 (1994).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Akles 
v. Derwinski, 1 Vet. App. 118 (1991).  VA is obligated to consider 
all issues under reasonably inferred by the evidence of record, 
even if such issues are not directly raised by the veteran.  See 
Douglas v. Derwinski, 2 Vet. App. 435 91992) (citation omitted).

It is well to observe that under the former versions of Diagnostic 
Codes 7007 and 7101 (effective prior to January 12, 1998), a 
separate rating may not be assigned for hypertensive heart disease 
and hypertension.  This is so because the criteria for rating one 
condition overlaps with the criteria for the rating the other.  
See 38 C.F.R. § 4.104, Diagnostic Code 7007 (1997) (including 
"sustained diastolic hypertension, diastolic 100 or more, or 120 
or more" as rating criteria for hypertensive heart disease).  
Under those circumstances, the assignment of separate ratings 
would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2003).  Under the amended version, however, elevated diastolic 
readings are no longer listed as criteria for rating hypertensive 
heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (1998 
& 2003).  Accordingly, in cases, such as this one, where the 
amended criteria are being applied, consideration may be given as 
to whether separate ratings are warranted.  See, e.g., Esteban v. 
Brown, supra.

In the present case, the Board notes that VA outpatient treatment 
reports from March 1998 to October 2002 show systolic readings 
ranging from 143 to 190.  Likewise, the Board observes that VA 
examinations in March and April 1998 and March and June 2003 
reveal systolic readings from 160 to 180.  Therefore, the Board 
finds that the veteran's systolic readings are predominantly 160 
or more.  Thus, the Board determines that, for the period from 
January 12, 1998, a separate 10 percent rating is warranted under 
Diagnostic Code 7101 (2003), for hypertension.  In this regard, 
the Board concludes that the veteran's disability does not warrant 
a higher evaluation as it is not reflective of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.

In reaching this determination, the Board recognizes that the RO 
has not addressed the question of whether a separate disability 
rating is warranted for hypertension under the amended version of 
Diagnostic Code 7101.  Thus, the Board must consider whether the 
veteran has been given full notice and an opportunity to be heard, 
and if not, whether the veteran has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. at 393.  As the evidence presented 
adequately spoke to the amended versions of the diagnostic 
criteria at 7007 and 7101, and the Board's decision to grant a 
separate 10 percent disability rating for hypertension in addition 
to the 60 percent disability rating already in effect for 
hypertensive heart disease, during the relevant period, results in 
a favorable outcome of the veteran's claim, the Board concludes 
that the veteran has not been prejudiced by its action.  See 
generally 38 C.F.R. § 20.903(c) (2003) (If a benefit being sought 
is granted, no notice is required when the Board considers law not 
already considered by the RO).



ORDER

For the period from August 26, 1994, to January 11, 1998, a 
disability rating in excess of 30 percent for hypertensive heart 
disease is denied.

For the period since January 12, 1998, a disability rating in 
excess of 60 percent for hypertensive heart disease is denied.

For the period since January 12, 1998, a separate 10 percent 
disability rating for hypertension is granted, subject to the 
provisions governing the award of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



